DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-12 and 17-20 in the reply filed on 10/18/2021 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-12 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a mathematical concept which describes mathematical calculation of a linear combination of signal values corresponding to the set of kernel pixels. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element represents mere data gathering ( receive a set of signal values and a set of signal amplitude each corresponding to a set of kernel pixels ) that is necessary for use of the recited judicial exception and is recited at a high level of generality and storing and retrieving information ( the linear combination of signal values corresponding to the set of kernel pixel ) in memory that are well-understood, routine, conventional functions as recognized by the court decisions. The processor is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Lin
Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin(USPubN 2017/0148141).
As per claim 1, Lin teaches a computing device configured to correct a digital image to reverse an effect of signal diffusion among pixels of the digital image, the computing device comprising: 
a logic system; and a memory system operatively coupled to the logic system, the memory system holding instructions that cause the logic system(“take the form of a program code embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable (e.g., computer-readable) storage medium, or computer program products without limitation in external shape or form thereof, wherein, when the program code is loaded into and executed by a machine, such 
receive, for a target pixel j of the digital image, a set of signal values and a set of signal amplitudes each corresponding to a set of kernel pixels i surrounding and including the target pixel j(“calculating a pixel average value of adjacent pixels in the same color as the target pixel R4 (e.g. red)” in Para.[0024], The adjacent pixels can be interpreted as kernel pixels.); 
for each kernel pixel i, compute a weighting coefficient based on the signal amplitude of that kernel pixel i and on the signal amplitude of the target pixel j(“calculating a diffusion coefficient of the target pixel relative to the reference pixels using a diffusion coefficient mapping equation according to the calculated delta-mean ratio” in Para.[0032]); 
compute a linear combination of signal values corresponding to the set of kernel pixels i, wherein the signal value for each pixel i is weighted by the weighting coefficient corresponding to that pixel i(“calculating the correlated pixel value P′ of the target pixel R4 using the equations (1)˜(3)” in Para.[0033]); and 
store the linear combination in volatile memory of the computing device as a corrected signal value for the target pixel j(“where P′ denotes the correlated pixel value of the target pixel; and K.sub.i denotes the diffusion coefficient of the reference pixels. After processing all pixels in the image data 23, the processed image data 23 is stored in the first line buffer 21, and the fourth row (i.e. labeled as “Line buffer 4”) of the image data in FIG. 1 is stored in the second line buffer 22, and the image processing circuit reads data of the current row, such as the fifth row (i.e. labeled as “current line”) shown in FIG. 1. The image processing circuit performs steps 1˜5 on the target pixel R4 based on the reference pixels R5, R6, R7, and R8, thereby completing the image processing of the target pixel R4” in Para.[0034]).
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Lin in view of Bleyer
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin(USPubN 2017/0148141) in view of Bleyer et al.(USPubN 2020/0219276; hereinafter Bleyer).
 As per claim 11, Lin teaches all of limitation of claim 1. 
Lin is silent about wherein the digital image includes an active-brightness map or a radial-distance map acquired by an optical time-of-flight camera.
Bleyer teaches wherein the digital image includes an active-brightness map or a radial-distance map acquired by an optical time-of-flight camera(“Any type of depth camera can be employed, such as a time-of-flight depth camera, stereo depth camera, and/or structured light depth camera, among others “ in Para.[0008], “a technique 300 that can recognize blooming effects and generate a revised depth map 302. This technique can receive the actual depth map 216 and a corresponding active brightness image or active brightness map 304. The active brightness image 304 can be a product of the depth determination process. For instance, when the depth map 302 is determined by time-of-flight 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Lin with the above teachings of Bleyer in order to incorporate time-of-flight camera for increase crosstalk cancellation significantly.

Lin in view of Wood
Claim 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin(USPubN 2017/0148141) in view of Wood et al.(USPubN 2020/0226765; hereinafter Wood)
 As per claim 12, Lin teaches all of limitation of claim 1. 
Lin is silent about wherein the digital image includes a raw shutter or phase image acquired by an optical time-of-flight camera.
Wood teaches wherein the digital image includes a raw shutter or phase image acquired by an optical time-of-flight camera(“a depth-imaging controller operatively coupled to an optical time-of-flight (ToF) camera. The depth-imaging controller comprises: a shutter-acquisition engine configured to cause the optical ToF camera to acquire a series of raw shutters at an acquisition rate” in Para.[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Lin with the above teachings of Wood in order to incorporate time-of-flight camera for increase crosstalk cancellation significantly.
As per claim 20, Lin teaches all of limitation of claim 7. 
Lin is silent about wherein the digital camera includes a modulated near-infrared emitter, wherein the array of optical sensor elements includes a modulated electronic shutter, and wherein a modulation of the electronic shutter is synchronized to a modulation of the near-infrared emitter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Lin with the above teachings of Wood in order to incorporate time-of-flight camera for increase crosstalk cancellation significantly.
Allowable Subject Matter
Claims 2-10, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484